Citation Nr: 1403477	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-06 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for the residuals of a fracture of the left ankle.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on and after March 29, 2007.

3.  Entitlement to a TDIU prior to March 29, 2007.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to March 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Regional Office (RO) in Seattle, Washington, which denied an increased disability rating in excess of 10 percent for the service-connected residuals of a fracture of the left ankle.  This case was previously before the Board in March 2012.  The Board denied an increased disability rating in excess of 10 percent for the residuals of a left ankle fracture, and remanded the issue of entitlement to a TDIU.

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court ordered that the March 2012 Board decision be set aside and the matter remanded for further adjudication.  Specifically, the Court found that the Board failed to adequately explain why the Veteran's limitation of motion in his left ankle was determined to be moderate, rather than marked.  The Court further found that the August 2011 VA joint examination for compensation purposes was inadequate as it failed to account for the Veteran's level of pain under DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the Board is granting the Veteran's request for an increased rating to 20 percent due to "marked" limitation of motion in his left ankle, accounting for the Veteran's level of pain and its impact on range of motion, and is granting the maximum schedular disability rating provided for limitation of motion, a remand for an additional VA joint examination to further measure the ranges of motion is not necessary as there is no reasonable possibility it could substantiate the claim; such additional testing would at most reflect limitations of motion, including to a "marked" degree, including due to pain - facts which have already been substantiated.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The issue of entitlement to a TDIU was not before the Court because it had been previously remanded by the Board, so there was no decision on the merits.  No action was taken on the remand by the RO in Los Angeles, California.  As the Board is granting the Veteran's request for a TDIU on and after March 29, 2007, there is no prejudice to the Veteran by not having the issue of TDIU first considered by the RO for this time period.  

This decision bifurcates the issue of entitlement to a TDIU into two separate time periods; prior to March 29, 2007, and on and after March 29, 2007.  Such bifurcation of the issue permits a grant of benefits under 38 C.F.R. § 4.16(a) to which the evidence of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The issue of entitlement to a TDIU prior to March 29, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.
  
On April 30, 2013, the Veteran and his previous representative submitted a claim for entitlement to special monthly compensation/pension based on the regular need for aid and attendance.  This issue does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, including due to ankle pain and painful flare-ups, the residuals of a fracture of the left ankle have more nearly approximated marked limitation of motion, and have not more nearly approximated ankylosis of the ankle joint.

2.  On and after March 29, 2007, the Veteran was service connected for post traumatic encephalopathy with post-concussion syndrome (rated as 50 percent disabling from March 29, 2007 until October 22, 2008, and 70 percent disabling on and after October 23, 2008), degenerative disc disease, cervical spine, with anterior fusion at C3 to C4 (rated as 10 percent disabling), and residuals of a fracture of the left ankle (rated as 10 percent disabling).

3.  On and after March 29, 2007, the schedular percentage criteria for a TDIU rating are met as the Veteran's post traumatic encephalopathy with post-concussion syndrome and degenerative disc disease, cervical spine, with anterior fusion at C3 to C4, considered to be one disability due to a common etiology or a single accident, combine to a 60 percent rating. 

4.  On and after March 29, 2007, the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, the criteria for a disability rating of 20 percent for residuals of a fracture of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the time period on and after March 29, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Veteran is presumed to be seeking the maximum possible benefit for the increased rating claim.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  A 40 percent rating is the highest possible rating under Diagnostic Codes 5270 through 5274.  38 C.F.R. § 4.71a.  In the instant matter, the Board grants the Veteran an increased disability rating of 20 percent for his residuals of a fracture of the left ankle due to marked limitation of motion under Diagnostic Code 5271.  In order to receive a higher rating, the evidence would have to show that the Veteran suffers from ankylosis of the ankle, as this may meet the criteria for a rating under Diagnostic Code 5270.  The August 2011 VA joint examination found that the Veteran did not have ankylosis, and neither the Veteran's Appellant and Reply Briefs, nor the March 2013 Memorandum Decision, addressed or disputed this fact.  The Court's decision and the Veteran's arguments reflect that the sole issue before the Board is whether the Veteran is suffering from marked limitation of motion in his ankle.  An increased evaluation of 20 percent under Diagnostic Code 5271, the maximum schedular rating for limitation of motion, would, therefore, fully satisfy the Veteran's request for an increased disability rating for the residuals of a fracture of the left ankle.

In this decision, the Board grants an increased disability rating of 20 percent for the Veteran's residuals of a fracture of the left ankle, and also grants a TDIU for the period on and after March 29, 2007.  As such actions represent a complete allowance of the Veteran's claims, no further discussion of VA's duties to notify and to assist is necessary.

Increased Disability Rating for the Residuals of a Fracture of the Left Ankle

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with  
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Veteran's left ankle disability has been evaluated under Diagnostic Code 5271, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent evaluation is assigned when limitation of motion is moderate, and a 20 percent evaluation is assigned when limitation of motion is marked.  A 20 percent rating is the maximum schedular disability rating provided for marked limitation of motion.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, 8 Vet. App. 202.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The only ankle-related provision providing for an evaluation in excess of 20 percent is Diagnostic Code 5270, which pertains to ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinsk, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his left ankle disability is manifested by marked limitation of motion due to pain.  VA medical records dating from January 1992 to the present reflect that the Veteran has complained of pain in his left ankle reducing his ability to stand and walk.  At an August 2011 VA joint examination for compensation purposes, the Veteran advanced ankle weakness, stiffness, swelling, redness, deformity, pain, and difficulty walking and standing.  About three times per week the Veteran experiences flare ups of pain, brought on by physical activity, which he rated at a severity level of 9 out of 10 (10 being the worst level of pain).  During these flare ups the Veteran suffers additional limitation of motion and increased difficulty walking.  The Veteran's testimony about his ankle pain and reduced mobility is competent and credible.  Range of motion testing, which was not conducted during a flare up, showed dorsiflexion of 10 degrees, and plantar flexion of 30 degrees.

After a review of all the evidence, lay and medical, the Board finds that, with additional limitation of motion due to ankle pain and painful flare-ups, for the entire increased rating period on appeal, the Veteran's residuals of a fracture of the left ankle have more nearly approximated marked limitation of motion, and have not more nearly approximated ankylosis of the ankle joint.  The evidence shows that, for the entire increased rating period on appeal, the Veteran's service-connected residuals of a fracture of the left ankle manifested as reduced mobility due to consistent pain, dorsiflexion of 10 degrees and plantar flexion of 30 degrees, and regular painful flare ups (9 out of 10 on the pain scale) due to physical activity about three times per week.  The flare ups further reduce the Veteran's mobility.  The Board finds that, with such additional limitation of motion due to pain and painful flare-ups, the Veteran's service-connected fracture of the left ankle has shown "marked" limitation of motion; therefore, a 20 percent rating is warranted under Diagnostic Code 5271.  38 C.F.R. § 4.71a. 

The Board has considered whether any other diagnostic code would allow for an increased rating for the Veteran's left ankle disability in excess of 20 percent.  For the Veteran to be entitled to a schedular rating in excess of 20 percent, ankylosis of the ankle joint would have to be demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  The August 2011 VA joints examination report conveys that the Veteran did not have ankylosis, and the Veteran's Appellant and Reply Briefs do not advanced that the examination was incorrect on this fact.  The Board has also considered whether any separate ratings are available based on the evidence.  There are no symptoms associated with the left ankle disability that would allow for a separate evaluation.  An increased disability rating in excess of 20 percent is, therefore, not warranted for any period.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular rating for a higher disability rating for the residuals of a fracture of the left ankle under 38 C.F.R. § 3.321(b)(1). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The Veteran's residuals of a fracture of the left ankle have manifested in limitation of motion and pain.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide for and contemplate ratings based on limitation of motion (Diagnostic Code 5271), including motion limited due to orthopedic factors such as pain, guarding of movement, fatigability, and painful flare-ups (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202).  In this case, comparing the Veteran's disability level and symptomatology of the left ankle to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the left ankle disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU from March 29, 2007

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2013).

In this case, on and after March 29, 2007, the Veteran had a combined rating of 60 percent, to including the following service-connected disabilities: post traumatic encephalopathy with post-concussion syndrome, rated as 50 percent disabling from March 29, 2007 until October 22, 2008, and 70 percent disabling on and after October 23, 2008, degenerative disc disease, cervical spine, with anterior fusion at C3 to C4, rated as 10 percent disabling, and residuals of a fracture of the left ankle, rated as 10 percent disabling.

In the present case, the Board finds that the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met for the period on and after 
March 29, 2007.  Even though on and after March 29, 2007 the Veteran's combined rating was 60 percent, the Veteran's post traumatic encephalopathy with post-concussion syndrome and degenerative disc disease, cervical spine, with anterior fusion at C3 to C4 are considered one disability as they are the result of a single in-service falling accident.  See 38 C.F.R. § 4.16(a)(2).  Therefore, because post-traumatic encephalopathy with post-concussion syndrome and degenerative disc disease, cervical spine, with anterior fusion at C3 to C4 are considered one disability, the Veteran's disabilities meet the 60 percent criteria for one disability under 38 C.F.R. § 4.16(a) on and after March 29, 2007.

The Veteran contends that his service-connected disabilities are sufficient to prevent him from obtaining or retaining substantially gainful employment.  He has not worked since 1998.  

After reviewing all the evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  Of particular relevance is a "vocational assessment" which was submitted to the Veteran's representative in August 2013 concerning the Veteran's employability.  The assessment was based on a telephonic interview with the Veteran and a complete review of the record.  The scope of the assessment was limited to the effects of the Veteran's service-connected disabilities on his employability.

The following VA medical evidence of record was noted in the August 2013 vocational assessment.  As to the Veteran's post traumatic encephalopathy with post-concussion syndrome, the assessment cites to VA medical records and examinations from 2003 to the present conveying memory loss, forgetfulness, poor intellectual achievement, low attention span, anger, agitation, inflexibility, and lack of empathy or cooperation.  As to his degenerative disc disease, cervical spine, with anterior fusion at C3 to C4, the assessment notes the December 2009 VA spinal examination which advanced limited movement of the neck and an inability of the Veteran to engage in heavy lifting.  As to his residuals of a fracture of the left ankle, the assessment refers to VA medical records and the August 2011 VA joint examination which conveyed the Veteran's mobility difficulties due to left ankle pain.

Concerning the Veteran's work history, the August 2013 assessment conveys that the Veteran has primarily been employed in unskilled to skilled physically demanding work involving electronics assembly, plumbing, and food service.  The Veteran told the assessment examiner that he quit his position as a commercial plumber because he was unable to handle the heavy lifting, climbing, and other physical activities required of him.  

The vocational examiner, in August 2013, advanced that that the Veteran's "consistent history of symptoms of pain associated with standing, walking, and other gross motor activities, related to his service-connected impairments of residuals from his left ankle fracture and degenerative disc disease, with anterior fusion at C3 to C4 resulted in his inability to continue performing his past work."  He further conveyed that the symptoms of the Veteran's post traumatic encephalopathy with post-concussion syndrome have impacted the Veteran's ability to learn new skills and sustain active employment.  This is particularly true of his memory issues and social deficiencies.  The examiner opined that it is at least as likely as not that the Veteran's service-connected disabilities have prevented him from securing and following a substantially gainful occupation beginning in at least May 2003, but possibly going as far back as 1998.
 
Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities would render him essentially unemployable, regardless of his occupation.  As recorded in the vocational assessment and supporting documentation of record, the Veteran has trouble using his left ankle for any significant period of time, and he is physically incapable of performing heavy lifting or other strenuous physical tasks.  This renders him unable to perform the types of jobs he worked in post service.  Further, the Veteran's memory and social issues render him unable to obtain new training or to integrate himself into an office or other work environment.

Given the Veteran's physical and mental limitations due to his service-connected disabilities, and his occupational history of predominantly manual labor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment from March 29, 2007.  For these reasons and bases, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted on and after March 29, 2007.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.

  
ORDER

A disability rating of 20 percent, but no higher, for residuals of a fracture of the left ankle for the entire appellate period is granted.

A TDIU is granted for the time period on and after March 29, 2007.


REMAND

The March 2012 Board decision remanded the issue of entitlement to a TDIU for initial consideration.  During the pendency of this appeal, no action was taken on the remand.  

Prior to March 29, 2007, the Veteran did not have one service-connected disability rated at 60 percent or more, or one service-connected disability rated at 40 percent or more and one or more additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When a veteran is unemployable by reason of service-connected disabilities and does not meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2013).  

The RO has not developed this theory of entitlement or previously adjudicated the issue of entitlement to a TDIU.  The Board remands to ensure due process.  However, as there is sufficient evidence of record to grant a TDIU for the time period on and after March 29, 2007, the Board only remands the issue of entitlement to a TDIU prior to March 29, 2007.  Such bifurcation ensures that the Veteran will receive his entitled benefits for the period prior to march 29, 2007 without further procedural delay for development that could only affect the outcome of the TDIU period prior to March 29, 2007.  Tyrues, 23 Vet. App. at 178-79.   

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the appeal period prior to March 29, 2007.

2.  After the requested adjudication has been completed, the issue of entitlement to a TDIU under 38 C.F.R. 
§ 4.16(b) for the period prior to March 29, 2007 should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


